Appeal by defendant, from an amended judgment of the Supreme Court, Richmond County, rendered January 23,1973, which (1) revoked probation theretofore granted to him on November 11,1971 upon a conviction of assault in the third, degree, on a guilty plea, and (2) resentenced him to a one-year term in the New York City Correctional and Classification Institute for Men. *640Appeal dismissed as moot. According to defendant’s counsel, defendant has served the one-year term imposed upon resentence. Consequently, the issue raised on this appeal is academic. Hopkins, Acting P. J., Latham, Christ, Benjamin and Munder, JJ., concur.